Citation Nr: 1421081	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  13-27 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana
		

THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability, including as secondary to service-connected left knee disability.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right foot disability, including as secondary to service-connected left knee disability.

3.  Entitlement to service connection for right knee chondromalacia, valgus deformity, and degenerative joint disease (claimed as right knee condition), including as secondary to a service-connected disability.  

4.  Entitlement to service connection for right foot pes planus and degenerative joint disease (claimed as right foot condition), including as secondary to a service-connected disability.  

5.  Entitlement to service connection for right ankle condition, including as secondary to a service-connected disability.  
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to October 1966.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an April 2012 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO), which denied, in pertinent part, service connection for a right knee disorder, including as secondary to a service-connected disability; service connection for a right foot disorder, including as secondary to a service-connected disability; and service connection for a right ankle disorder.

The issue of service connection for a right ankle disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  In a rating decision dated in September 2001, the RO denied the issues of service connection for a right knee and a right foot disorder, including as secondary to service-connected left foot disability.  After the Veteran was notified of the adverse decision and of his right to appeal, he did not appeal, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  

2.  Presuming its credibility, evidence compiled since the September 2001 rating decision denying service connection for a right knee disorder and a right foot disorder relates to an unestablished fact necessary to substantiate the claims; is not cumulative or redundant of the evidence previously considered, and raises a reasonable possibility of substantiating the claims.

3.  The preponderance of the evidence is against a finding that the Veteran's right knee chondromalacia, valgus deformity, and degenerative joint disease (claimed as right knee condition), and his right foot pes planus, hallux valgus, and 3rd toe degenerative joint disease  (claimed as right foot condition), are related to service or a service-connected disability.


CONCLUSIONS OF LAW

1.  Evidence relevant to the claim for service connection for a right knee disorder received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

2.  Evidence relevant to the claim for service connection for a right foot disorder received since the last final decision is new and material; thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).

3.  A right knee disability was not incurred and may not be presumed to have been incurred, during service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).

4.  A right foot disability was not incurred and may not be presumed to have been incurred, during service, and is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2013).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify the Veteran of the information and evidence necessary to substantiate the claims submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The notice requirement was accomplished in a letter sent in July 2009.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  In January 2012 the Veteran was provided notice regarding the claims decided herein.  

VA has also complied with its duty to assist.  All relevant facts have been properly developed, and all evidence necessary for equitable resolution of the appeals have been obtained.  The Veteran's service and post-service medical records are in the claims file.  In addition, he was afforded multiple VA examinations, and the Board has reviewed this evidence and finds it to be adequate with regard to the issues resolved in this decision.  See, e.g., Ardison v. Brown, 6 Vet. App. 405, 407 (1994)) (providing, basically, that a medical [examination] is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  He was also afforded an opportunity to present his case before the Board in a hearing, which he initially accepted, but later declined.  

In sum, the Veteran was provided with a meaningful opportunity to participate in the claims process and has done so.  Accordingly, the Board concludes that all reasonable efforts have been made by VA to obtain evidence necessary to substantiate the Veteran's claims, and no further assistance to develop evidence is required.  See Pelegrini, 18 Vet. App. at 121; Conway, 353 F.3d. at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  




II.  New and material evidence

In a rating decision in September 2001, the RO denied the issues of service connection for a right knee disorder and a right foot disorder on the grounds that there was "no evidence the claimed condition exists."  After appropriate notice of this decision and of his appeal rights, the Veteran did not appeal, and no evidence pertaining to the issue was either physically or constructively received by VA within one year of the September 2001 rating decision.  The September 2001 rating decision is therefore final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 3.104.  

In November 2011 the Veteran filed a claim to reopen.  

If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273 (1996). 

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Evidence of record at the time of the September 2001 rating decision included service treatment records; the results of VA examinations (including x-rays) done in August 2001, VA treatment records dated in 2001, and private medical records dating from January 1993 to March 1997.  Apart from complaints of pain during the August 2001 examinations, there was no objective evidence of a right knee or right foot problem prior to September 2001.

Evidence added to the record since the September 2001 rating decision includes, in pertinent part, January 2012 x-ray findings of right knee and right foot disorders; namely, chrondromalacia, valgus deformity, and degenerative joint disease of the right knee; and pes planus, hallux valgus deformity, and degenerative joint disease in the third toe of the right foot.  There is also evidence that the Veteran's gait was "uneven appearing to favor the right lower extremity."  See, e.g., January 2012 VA examination report.

Presuming the credibility of this evidence, it is new since it was not of record at the time of the prior denial, and material as it raises a reasonable possibility of substantiating the claims for service connection for a right knee and right foot disorder.  New and material evidence having been presented, these claims are reopened.  

III. Service Connection 

Having reopened the claims for service connection for a right knee and foot disorder based on new and material evidence, the Board has jurisdiction to review the merits of the claims for service connection de novo, based on the whole record.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 C.F.R. § 3.303.  Disorders diagnosed after discharge may also be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  Additionally, for a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (2013).  Service connection may also be granted on a secondary basis for a disability which is proximately due to or the result of a service-connected disability, or is aggravated by a service connected disability.  38 C.F.R. § 3.310(a); see also Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below focuses specifically on the elements needed to substantiate the claim, and the evidence that the record shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

For the reasons that follow the Board finds that the evidence is against the claims.

There is no allegation or evidence of any right knee or foot problem during service.  In fact, there is no record, whatsoever, of a right knee or foot problem until the Veteran's 2001 claim for service connection; some 35 years after service.  There is also no medical opinion evidence that relates a current right knee or right foot disorder back to service.  Accordingly, service connection on a direct basis under 38 C.F.R. § 3.303(a) or (d), or under the presumptive provisions of 38 C.F.R. §§ 3.307, 3.309, is not warranted.  

As for service connection on a secondary basis under 38 C.F.R. § 3.310, there is no competent evidence that links a current right foot disorder to a service-connected disability.  In fact, such a link is flatly refuted by a VA examiner, who states that medical research and training do not show any evidence that pes planus deformity or degenerative changes in a toe on one foot are caused by or related to osteoarthritis changes in the contralateral foot or knee.  She also stated that there was no clinical or diagnostic evidence to indicate that pes planus or degenerative joint disease of the right 3rd toe had been aggravated beyond natural progression due to any pathology in the left lower extremity.  The Board finds this evidence, which is not contradicted by any other medical evidence of record, to be highly probative evidence against the claim for service connection for a right foot disorder.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  

To the extent that the Veteran himself suggests that there may be a causal relationship between a current right foot disorder and one or more of his service-connected disabilities, his lay opinion regarding causality is mere speculation as it is not argued or shown that he is qualified through specialized education, training, or experience (see 38 C.F.R. § 3.159(a)) to offer a sound opinion on causation.  See, e.g., Bloom v. West, 12 Vet. App. 185 (1999) (providing that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).  It is therefore of little probative weight.  

As for a putative relationship between a current right knee disorder and a service-connected disability, although a VA physician remarked, in June 2012, that the Veteran's right knee osteoarthritis could be related to "overuse of that knee and avoiding use on the left," he stressed that he was unsure.  As this simply notes that there is a possibility of a link to a service-connected disability, it is of little probative weight.  See Bloom, 12 Vet. App. 185 (1999) (noting that the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  

To the extent that the Veteran suggests that there may be a causal relationship between a current right knee disorder and one or more of his service-connected disabilities, the Board against notes that he is not qualified through specialized education, or training to offer a sound opinion on medical matters such as causation.  See, e.g., Routen v. Brown, 10 Vet. App. 183, 186 (1997) (A layperson . . . is generally not capable of opining on matters requiring medical knowledge); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (providing that a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  It thus, without more, is of little probative weight.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (providing that it is the responsibility of the Board to weigh the evidence and determine where to give credit and where to withhold the same).  Moreover, the Veteran's lay opinion is flatly refuted by that of a VA examiner who, in January 2012, opined that the Veteran's right knee disorders were not related to a service-connected disability.  She pointed out that there was no evidence in the medical literature or in medical training of a pathophysiological connection between chondromalacia and degenerative joint disease or any other pathology in a contralateral joint, and no evidence to indicate a pathophysiological connection between degenerative changes in one joint causing degenerative changes in the contralateral joint.  She also stated that there is no evidence to indicate a pathophysiological connection between a genu valgus deformity in one knee and degenerative joint disease or any other pathology in the contralateral knee; and no clinical or diagnostic evidence to indicate that the service-connected pathology in the left knee had aggravated the pathology in the right knee beyond its normal expected medical progression.  She added that the degenerative changes in the Veteran's right knee were likely due to the normal wear and tear over the years associated with the prolonged walking, standing, and hiking in his employment with the forestry department, and during his pastime activities.  In April 2013 she reiterated her opinion that Veteran's right knee ailments were not caused, or permanently aggravated beyond normal progression, by a service-connected disability.  She explained that the Veteran had a weight bearing valgus deformity of the right knee, and that this misalignment not only stresses articular cartilage but also affects menisci, subchondral bone, and ligaments; all of which play a role in the progression of knee osteoarthritis.  She further stated that there was no indication in the medical evidence of record that chronic abnormal weight bearing to the right lower extremity related to a lumbar spine/left knee/left hip or left foot condition.  She also noted that the Veteran was overweight, and indicated that this had contributed to the arthritic changes in the Veteran's right knee.  There is no medical evidence of record that refutes this medical evidence, which is against the claim.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  

The weight of the evidence is consequently against the claims.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).  Service connection must therefore be denied, and the benefit-of-the-doubt standard of proof does not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been submitted, the Veteran's claims for service connection for a right knee disorder and a right foot disorder are reopened.   

Service connection for right knee chondromalacia, valgus deformity, and degenerative joint disease (claimed as right knee condition) is denied.

Service connection right foot pes planus and degenerative joint disease, third right toe (claimed as right foot condition) is denied.


REMAND

In its April 2012 rating decision the RO denied service connection for a right ankle disorder on the grounds of no diagnosis, and in this regard the Board notes that in January 2012 a VA nurse practitioner examiner had remarked that the Veteran's ankles appeared normal.  She consequently did not return a diagnosis regarding the right ankle or proffer an opinion regarding a nexus to service or a service-connected disability.  However, VA treatment records dating from at least July 2011 advise of bilateral ankle pain, and according to a VA rheumatologist, x-rays of the right ankle done in conjunction with the January 2012 examination showed mild osteoarthritis in the talonavicular area, which seems to approximate the ankle.  As there appears to be medical evidence of a right ankle disorder during the appeal period (see McClain v. Nicholson, 21 Vet. App. 319, 323 (2007)), remand for an examination and opinion as to a nexus to service or a service-connected disability is warranted.  On remand all VA treatment records relating to the right ankle dated after July 2013 should be associated with the claims file.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file, either physically or electronically, all of the Veteran's VA treatment records relating to the right ankle dated after July 2013.  Any other pertinent records identified by the Veteran during the course of the remand should also be obtained and associated with the claims file, following the receipt of any necessary authorizations from the Veteran

2.  Schedule the Veteran for a VA examination regarding his claim for service connection for a right ankle disorder.  The claims file must be made available to, and reviewed by, the examiner in conjunction with the examination.  All indicated tests should be done, and all findings reported in detail.    

a. Following completion of the examination and a review of the claims file, the examiner is requested to opine as to whether it is at least as likely as not that any right ankle disorder, including for these purposes talonavicular arthritis, is related to (caused by) a service-connected disability.  

NOTE:  The Veteran is service-connected for left foot degenerative joint disease, left knee degenerative joint disease, lumbar spine degenerative joint disease, and left hip degenerative joint disease.

b. If it is determined that a current right ankle disorder, including talonavicular arthritis if found, was not caused by a service-connected disability, please opine as to whether it is at least as likely as not that the right ankle disorder, including talonavicular arthritis is/has been aggravated by a service-connected disability, including left disability sequelæ such as impaired gait.  

NOTE:  In this context the term "aggravation" means a permanent increase in severity, that is, an irreversible worsening, as contrasted to a temporary worsening of symptoms, of the claimed disorder by the service-connected disability, beyond its natural clinical course.

A complete rationale for all opinions should be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

3.  After completion of all of the above and any other development deemed necessary, re-adjudicate the claim.  If the benefit remains denied, provide the Veteran a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


